DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 5-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/14/2021.
Claims 3-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/14/2021.
Applicant's election with traverse of Group I in the reply filed on 12/14/2021 is acknowledged.  The traversal is on the ground(s) that there should be no undue burden on the examiner to consider all claims in the single application.    This is not found persuasive because the claims lack unity of invention since the common technical feature which is composite particles in which ZrN is combined with at least one of Al and Ti is not a special technical feature in view of the prior art of record.  Specifically, as cited below the technical feature of composite particles comprising ZrN and Al lack novelty. 
Applicant's election with traverse of the species ZrN with Al in the reply filed on 12/14/2021 is acknowledged.  The traversal is on the ground(s) that the generic .
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuehnle et al (US 2005/0175836).
	First, the Office notes that “Al” in claim 1 broadly encompasses Al in forms that are not particularly limited and includes nitrides, oxides, oxynitride, a non-stoichiometric oxide and a non-stoichiometric nitride.  Support for this interpretation is in the Specification at [0013].
	Regarding Claim 1, Kuehnle discloses ZrN particles coated with aluminum (see [0200]).  Therefore all of the limitations of the invention of claim 1 are taught by Kuehnle.
Regarding Claim 2, Kuehnle discloses a particle where Al is deposited on R=22 nm ZrN sphere with a thickness of 1 nm (see [0200]).
The volume of Kuehnle’s ZrN sphere is therefore 4/3*ϖ*(22)3 = 44,602 nm3.  The volume of the 1 nm Al coating are therefore 4/3*ϖ*(24)3-4/3*ϖ*(22)3 and 4/3*ϖ*(24)3-4/3*ϖ*(22)3 respectively 6,362 nm3.  Since the density of ZrN is 7.09 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833. The examiner can normally be reached Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on (571)272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing 





/MICHAEL FORREST/Examiner, Art Unit 1738                                                                                                                                                                                                        2/12/2022